                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

STUART HIGGINBOTHAM                 :

      v.                            :   Civil Action No. DKC-18-1067

                                    :
CPL. JEFFREY BRAUER
                                    :

                           MEMORANDUM OPINION

      Presently pending and ready for resolution in this civil

rights case is Defendant’s motion to dismiss counts II, III and

IV.   (ECF No. 5).    The issues are fully briefed, and the court now

rules, no hearing being deemed necessary.        Local Rule 105.6.     For

the reasons that follow, Defendants’ motion will be granted.

I.    Background

      Defendant (“Defendant” or “Cpl. Brauer”) seeks dismissal of

the state law claims in counts II (battery), III (false arrest),

and IV (false imprisonment) of Plaintiff’s (“Higginbotham” or

“Plaintiff”) complaint pursuant to Federal Rule of Civil Procedure

12(b)(6),   contending    that   Plaintiff   failed   timely   to   provide

notice under Maryland’s Local Government Tort Claims Act (the

“LGTCA”). Under MD. CODE. ANN., Cts. & Jud. Proc. § 5-304(b) (2015):

“an action for unliquidated damages may not be brought against a

local government or its employees unless the notice of the claim

required by this section is given within 180 days after the
injury.”1    Plaintiff alleges that Defendant made an unreasonable

seizure of Plaintiff on May 14, 2015.

     “It is a longstanding principle of Maryland jurisprudence

that the LGTCA notice provision is a condition precedent to

maintaining an action directly against a local government or its

employees.”     Hansen v. City of Laurel, 420 Md. 670, 682 (2011).

Satisfaction    of   the   notice   requirement   must   be   pled   in   the

complaint.     Id. at 684; Renn v. Bd. of Comm’rs of Charles Cty.,

MD, 352 F.Supp.2d 599, 602 (D.Md. 2005) (“Maryland courts have

consistently held that . . . compliance with the [LGTCA’s] notice

provision should be alleged in the complaint as a substantive

element of the cause of action.”).       Here, Plaintiff alleges:



1    Effective October 1, 2015, the LGTCA was amended to increase
the notice period from 180 days to 1 year. See 2015 Md. Laws, Ch.
131 (H.B. 113). Section 2 explicitly states: “this Act shall be
construed to apply only prospectively and may not be applied or
interpreted to have any effect on or application to any cause of
action arising before the effective date of this Act.” The injury
here allegedly occurred on May 14, 2015 and accrued before the
effective date of the amendment. Thus, the 180-day notice period
applies in this case, not the 1-year notice period. See Heidary
v. Paradise Point LLC, No. 2000, SEPT. TERM, 2016, 2018 WL 1341909,
at *6 (Md.Ct.Spec.App. Mar. 15, 2018) (finding that the 180-day
notice period applies to a claim that arose in July 2014 and that
the LGTCA amendment should only apply prospectively); Stone v.
Town of Cheverly, GJH-17-353, 2017 WL 3887857, at *8 n.11 (D.Md.
Sept. 5, 2017), reconsideration denied in part, 2018 WL 2725443
(D.Md. June 5, 2018) (citing 2015 Md. Laws, Ch. 131 (H.B. 113))
(the 2015 amendment “only applied prospectively and thus did not
affect causes of actions . . . which accrued prior to the bill’s
effective date”). Because the notice was sent more than one year
after the events, the result would be the same even if the one
year notice period applied.

                                     2
             On or about July 19, 2016, Plaintiff
             Higginbotham acted in a pro se capacity and
             provided notice of his claims in this action
             to the Anne Arundel County Office of Law in a
             manner that substantially complied with
             Maryland’s Local Government Tort Claims Act.
             On July 28, 2016, Senior County Attorney Jay
             H. Creech responded by correspondence in which
             he indicated that a copy of Plaintiff’s
             “notice of claim ha[d] been forwarded to the
             Risk Management Division of the Anne Arundel
             County Office of Central Services” and that
             “[a]n investigation would be conducted . . .”
             On August 16, 2016, Anne Arundel County Claims
             Adjuster Ronald C. Brigerman, Jr. advised
             Plaintiff Higginbotham that the investigation
             concerning his claim (Claim No. 16-1404) had
             been complete, and further indicated that the
             Anne Arundel County was denying liability.

(ECF No. 1 ¶ 5).

        While not contesting that his notice was filed well past the

LGTCA    deadline,    Plaintiff    maintains    that:      (1)   his   efforts

constitute substantial compliance under the LGTCA because his late

notice    did   not    “impede[]   Anne     Arundel   County’s   ability    to

investigate” and Defendant has not suffered any prejudice, and

thus “the purpose of the statute has essentially been fulfilled;”

and (2) good cause exists to forgive his failure to comply strictly

with the LGTCA’s notice provision because Plaintiff is an out-of-

state    resident     who   initially   attempted     to   act   without   the

assistance of counsel.       (ECF No. 7, at pp. 4-5).

   A.      “Altercation” on May 14, 2015

        Plaintiff Stuart Higginbotham, a Delaware citizen (ECF No. 1

¶ 6), was at the Mall following a work assignment on May 14, 2015

                                        3
(Id. ¶ 8).    At about 2:50, he finished lunch and walked around the

Mall.     (Id. ¶ 9).      He encountered an altercation between two

individuals (Calik Smith and Morgan Branch) and several mall

security    personnel    and   Anne   Arundel   County    Police   Department

officers, including Defendant Jeffrey Brauer.            (Id. ¶¶ 10-12).    He

did not know any person in this altercation.             (Id. ¶ 11.).

        As Plaintiff observed the scene, he noticed that Ms. Branch

looked distraught and was “pull[ed]” by mall security.                  (Id. ¶

13).     He allegedly witnessed Cpl. Brauer grab Ms. Branch, place

her in a chokehold, and “forcibly propel [her] to the ground,”

causing her face to “violently contact[] the mall floor.”               (Id.).

        Plaintiff Higginbotham “commented” to Cpl. Brauer that the

force directed at Ms. Branch was excessive.               (Id. ¶ 14).     Cpl.

Brauer allegedly yelled at Plaintiff to “shut the fuck up,”

approached him, called him “ignorant,” and then struck him to the

ground.     (Id. ¶¶ 14-15).     Cpl. Brauer allegedly pushed his knee

into Plaintiff’s back, manipulated his arms back, and placed him

in handcuffs.     (Id. ¶ 15).         Plaintiff suffered injuries to his

right rotator cuff and nerves in his hands.              (Id. ¶ 16).    He was

then arrested, transported to the Anne Arundel County Police

Department, and charged with disorderly conduct.             (Id. ¶¶ 21-22).

He claims that aside from commenting on Cpl. Brauer’s degree of

force, he did not interfere with Cpl. Brauer’s detention of Ms.

Branch.    (Id. ¶ 14).

                                        4
   B.     Plaintiff’s Actions After May 14, 2015

        “Shortly    after”   the    altercation      at    the     Mall,   Plaintiff

“attempted to” initiate an Internal Affairs complaint against

Defendant Brauer with the Anne Arundel County Police Department

Professional Standards Section, although he does not explain what

this “attempt” entailed and when it occurred.                    (Id. ¶ 23).

        On November 11, 2015, acting pro se, Plaintiff issued a

subpoena in his criminal case to direct the Mall to produce video

surveillance.       (Id. ¶ 24).     On November 23, 2015, counsel for the

Mall advised him that “the video tape [he] request[ed] in [his]

Subpoena    was     turned   over   to    the    Anne     Arundel    County    Police

Department some months ago.”              (Id.).        On April 17, 2017, the

District Court of Maryland for Anne Arundel County dismissed his

criminal case.       (Id. ¶ 26).

        Plaintiff    alleges    that     two    separate    investigations       were

conducted in response to the altercation. First, on July 19, 2016,

Plaintiff submitted a written complaint to the Anne Arundel County

Police Department Professional Standards Section.                   (Id. ¶ 25).    On

October 3, 2016, Anne Arundel County Detective Erin Brandt sent

Plaintiff some paperwork to file a complaint of excessive force.

(Id.).      Plaintiff    does      not   allege    that     he    filled   out   this

paperwork, but states that “[t]he ensuing investigation was closed

on about January 27, 2017 after [his] claims of excessive force

were found to be ‘[s]ustained.’”                 (Id.).     Second, as detailed

                                          5
above, he alleges that on the same day, July 19, 2016, he “provided

notice of his claims” to the “Anne Arundel County Office of Law in

a     manner   that    substantially    complied     with    Maryland’s    Local

Government Tort Claims Act,” and that after his notice of claim

had been forwarded, an investigation was completed and Anne Arundel

County denied liability.         (Id. ¶ 5).

II.     Standard of Review

        A   motion    to   dismiss   pursuant   to   Federal   Rule   of   Civil

Procedure 12(b)(6) tests the sufficiency of the complaint. Edwards

v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive

a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”          Ashcroft v. Iqbal, 556 U.S. 662 (2009)

(quotation omitted).           “A court must consider all well-pleaded

allegations in a complaint as true, see Albright v. Oliver, 510

U.S. 266, 268 (1994), and must construe factual allegations in the

light most favorable to the plaintiff, see Lambeth v. Bd. of

Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005).

Nevertheless, a court is not required to accept as true “a legal

conclusion couched as a factual allegation.”                Papasan v. Allain,

478 U.S. 265, 286 (1986).

        When deciding a motion to dismiss under Rule 12(b)(6), courts

may only consider the facts contained in plaintiff’s complaint.

When “matters outside the pleadings are presented to and not

                                        6
excluded by the court, the motion shall be treated as one for

summary judgment and disposed of as provided in Rule 56, and all

parties shall be given reasonable opportunity to present all

material made pertinent to such a motion by Rule 56.” Fed.R.Civ.P.

12; see Talbot v. U.S. Foodservice, Inc., 191 F.Supp.2d 637, 639

(D.Md. 2002) (treating motion to dismiss as motion for summary

judgment where the court had to consider “two items of evidence

extrinsic to the pleadings”). However, an exception to the general

rule is made for documents which are referred to in the Complaint

and   upon    which     Plaintiff    relies    in    bringing       the     action.

Biospherics, Inc. v. Forbes, Inc., 989 F.Supp. 748, 750 (D.Md.

1997). Here, Plaintiff refers to the LGTCA notice in his Complaint,

so this document can be relied on in adjudicating a motion to

dismiss.

      For    the   reasons    that   follow,   Plaintiff’s         arguments    are

unavailing and the state law claims will be dismissed.

III. Analysis

      Defendant     argues    that   Plaintiff      failed    to    provide     the

requisite notice under the LGTCA.2          Plaintiff, in contrast, while

conceding    that     the   late   notice   provided   “was    not     in   strict

compliance with the LGTCA’s notice provision” (ECF No. 7, at p.



2
     The parties assumed that the newer, one year, deadline
applies. They also appear to agree that the state law causes of
action arose on May 14, 2015.
                                       7
2), nevertheless argues that the state law claims should not be

dismissed because (1) the “good cause” exception in MD. CODE ANN.,

Cts. & Jud. Proc. § 5-304(d) applies, and (2) he “substantially

complied” with the notice requirement.

   A.     Applicability of the Section 5-304(d) Exception

        MD. CODE ANN., Cts. & Jud. Proc. § 5-304(d) (“Section 5-304(d)”)

provides:

             Notwithstanding the other provisions of this
             section,    unless    the    defendant    can
             affirmatively show that its defense has been
             prejudiced by lack of required notice, upon
             motion and for good cause shown the court may
             entertain the suit even though the required
             notice was not given.

        Under this exception, Plaintiff has the burden to show good

cause for lack of strict compliance.          See Rounds v. Maryland-Nat.

Capital Park & Planning Comm’n, 441 Md. 621, 645 (2015) (“Where a

plaintiff fails to comply with the notice requirement, it is the

plaintiff’s burden to demonstrate ‘good cause.’”).             The test for

whether good cause exists is “whether the claimant prosecuted his

claim with that degree of diligence that an ordinarily prudent

person     would   have   exercised       under   the   same   or   similar

circumstances.”     Heron v. Strader, 361 Md. 258, 271 (2000).

        Maryland courts have considered several factors to evaluate

“good cause” in the LGTCA context, including:

             [1] excusable neglect or mistake (generally
             determined in reference to a reasonably
             prudent person standard),

                                      8
             [2] serious physical or mental injury and/or
             location out-of-state,
             [3] the inability to retain counsel in cases
             involving complex litigation, . . .
             [4]   ignorance  of   the  statutory    notice
             requirement [,] or
             [5] misleading representations made by [a]
             representative of the local government.

Wilbon v. Hunsicker, 172 Md.App. 181, 205-06 (2006) (internal

quotation marks omitted); see also Heron, 361 Md. at 272. However,

“[i]gnorance” of the law alone has been rejected as a cognizable

factor for showing good cause.      Wilbon, 172 Md.App. at 206 n.15;

see also Bibum v. Prince George’s Cty., 85 F.Supp.2d 557, 565–66

(D.Md. 2000) (the fact that Plaintiff “did not know about the

formal notice requirement of the LGTCA does not constitute good

cause for his failure to comply.”); Stone v. Town of Cheverly,

GJH-17-353, 2017 WL 3887857, at *8 (“ignorance of the LGTCA notice

requirement does not excuse formal compliance.”); Gower v. Smith,

No.   833,    SEPT.TERM,   2017,   2018   WL   2331995,   at   *12   n.4

(Md.Ct.Spec.App. May 23, 2018) (“ignorance of the law alone may

not constitute good cause”) (emphasis in original).

      Even assuming that Plaintiff’s opposition brief (ECF No. 7)

may be treated as the requisite “motion” to invoke the Section 5-

304(d) exception, Plaintiff has not met his burden of showing good

cause.   There is no allegation of physical or mental injury,

inability to retain counsel, misleading representations made by




                                   9
the   local    government,     or     ignorance     of   the    statutory   notice

requirement.

      The only “good cause” factor that arguably cuts in Plaintiff’s

favor is that Plaintiff is an out-of-state litigant.                 This factor,

however, is not determinative.            Although courts have considered

whether there is “serious physical or mental injury and/or location

out-of-state,” Wilbon, 172 Md.App. at 206, this factor is meant to

account for claimants who are hospitalized out-of-state due to

their injuries, not for claimants who are merely out-of-state

residents.      See, e.g., Heron, 361 Md. at 272 (citing approvingly

Lamb v. Glob. Landfill Reclaiming, 111 N.J. 134, 147–48 (1988)

(collecting cases on this exception, including cases involving

“grievous injuries requiring out of state hospitalization for

ninety days and confinement to home for one year,” “out-of-state

resident      suffering   from      embolism     near    death,”    “quadriplegic

hospitalized       outside       of     state,”         and     “several     months

hospitalization out of state”)).              There is no authority that out-

of-state   litigants      do   not    need     to   meet      Maryland   procedural

requirements solely because they reside in a different state.

Moreover, the facts that Plaintiff is a Delaware resident and he

needed to find an attorney knowledgeable of Maryland state law

cannot justify a delay of 432 days, more than twice the 180 days




                                         10
allowed by the LGTCA in May of 2015.3    A reasonably prudent out-

of-state plaintiff injured in Maryland would be even more likely

to seek out an attorney who specializes in Maryland litigation.

Further, Plaintiff was present in Maryland during his state court

criminal case and took various legal actions within the state,

which are discussed in greater detail below, thus ruling out any

inability to access local resources.

     The remaining possible “good cause” factor that Plaintiff may

rely on is excusable neglect or mistake.     This factor, however,

does not justify a departure from the LGTCA’s notice requirement.

The standard of diligence required from Plaintiff is that which

“an ordinarily prudent person would have exercised under the same

or similar circumstances.”   Wilbon, 172 Md.App. at 205.   Plaintiff

took several pro se actions in his state court criminal case,

including filing a subpoena to request the video evidence of the

incident.   (ECF No. 1 ¶ 24).    He also allegedly “attempted to”

initiate an Internal Affairs complaint against Defendant Brauer

“shortly after” the altercation at the Mall.    (Id. ¶ 23).    These

actions show that Plaintiff was not ignorant of or confused about

his legal rights, but that he knew of his alleged injuries.       A




3    Plaintiff explains that his July 19, 2016 notification was
filed 1 year, 1 month, and 14 days after the injury. (ECF No. 7,
at p. 2 n.1). However, there are 432 days between May 14, 2015
and July 19, 2016, constituting 1 year, 2 months, and 5 days.

                                11
reasonably prudent claimant in similar circumstances would have

consulted an attorney about pursuing a civil claim so that he could

meet all pre-filing requirements.              See Stone, 2017 WL 3887857, at

*8 (citing Bibum, 85 F.Supp.2d at 565-66) (“Plaintiffs should have

investigated [the LGTCA requirements] on their own or promptly

sought an attorney.”).

         Considering all of the above “good cause” factors together

does     not   tip    the   scale   in   Plaintiff’s   favor.     Accordingly,

Plaintiff may not rely on the Section 5-304(d) exception to the

LGTCA notice requirement.4

    B.     Applicability of the “Substantial Compliance” Doctrine

         Plaintiff also argues that he should be afforded leniency

based on his substantial compliance with the notice requirement.

A   plaintiff        “substantially      complies   with   the   LGTCA   notice

requirement where: (1) the plaintiff makes ‘some effort to provide

the requisite notice’; (2) the plaintiff does ‘in fact’ give some

kind of notice; (3) the notice ‘provides . . . requisite and timely

notice of facts and circumstances giving rise to the claim’; and




4    A prejudice analysis is not required because a defendant’s
“burden to show prejudice does not arise until a plaintiff
establishes ‘good cause’ to justify the failure to comply with the
notice requirement.”   Curtis v. Pracht, 202 F.Supp.2d 406, 414
(D.Md. 2002) (citing Martino v. Bell, 40 F.Supp.2d 719, 720 (D.Md.
1999); Downey v. Collins, 866 F.Supp. 887, 889–90 (D.Md. 1994));
see also Huggins v. Prince George’s County Md., 683 F.3d 525 (4th
Cir. 2012).

                                          12
(4) the notice fulfills the LGTCA’s purpose.” Ellis v. Hous. Auth.

of Baltimore City, 436 Md. 331, 342–43 (2013). The LGTCA’s purpose

is:

           [T]o protect the municipalities and counties
           of the State from meretricious claimants and
           exaggerated claims by providing a mechanism
           whereby the municipality or county would be
           apprised of its possible liability at a time
           when it could conduct its own investigation,
           i.e., while the evidence was still fresh and
           the   recollection   of  the   witnesses   was
           undiminished by time, “sufficient to ascertain
           the character and extent of the injury and its
           responsibility   in   connection   with   it.”

Williams v. Maynard, 359 Md. 379, 389–90 (2000).

      Plaintiff argues that he made “some” effort to provide the

requisite notice to the County by sending the July 19, 2016 letter

to Anne Arundel County Office of Law, which constituted notice “in

fact.”   Ellis, 436 Md. at 342.       However, the letter does not

provide timely notice of facts and circumstances giving rise to

the claim, nor does it fulfill the LGTCA’s purpose of allowing

“the municipality or county [to] be apprised of its possible

liability at a time when it could conduct its own investigation.”

Williams, 359 Md. at 389–90.   Because the letter was delivered 252

days past the applicable LGTCA deadline, the County could not use

evidence while it “was still fresh” or rely on “the recollection

of the witnesses [that were] undiminished by time.”   Id. at 90.

      The substantial compliance doctrine requires “timely notice”

of the facts and circumstances of the injury.    Ellis, 436 Md. at

                                 13
343.    Maryland courts have found substantial compliance when a

written notice of a claim was mailed on the 180th day but received

on the 181st day following injury, see Grubbs v. Prince George’s

Cty., 267 Md. 318, 325 (1972), but there is no authority allowing

substantial compliance for notices sent as late as 432 days after

injury.      In fact, a Maryland appeals court held that a plaintiff

may not rely on the substantial compliance doctrine when he sent

a   letter    “between   a   month   and       six    weeks   beyond    the   180-day

statutory period.”       Wilbon, 172 Md.App. at 200.             The court agreed

with    defendants       that   “although            ‘a    claimant     may   comply

substantially with a notice requirement by giving notice to a

person not specified in the statute or by regular rather than

certified mail, the courts have not held that a claimant may submit

the notice beyond the time for giving such notice.’”                    Id. at 200.

       This result is consistent with the policy of the substantial

compliance     doctrine,     which   is    meant      to   provide     leniency   for

claimants who attempt to give notice but “not necessarily in a

manner technically compliant with all of the terms of the statute.”

Faulk v. Ewing, 371 Md. 284, 299 (2002); see id. at 306–07 (finding

substantial compliance even though the notice did not “include an

envelope or other indicia of a postmark by the United States Postal

Service,” and did not appear to be “sent via certified mail[.]”);

Jackson v. Bd. of Cty. Comm’rs of Anne Arundel Cty., 233 Md. 164,

168 (1963) (finding substantial compliance when claimant “did

                                          14
not . . . deliver the notice in person or cause it to be delivered

by registered mail”).    The doctrine is not meant, however, to

provide an escape for claimants who provide clearly untimely notice,

in this case, 252 days after the applicable deadline.     Wilbon, 172

Md.App. at 200.    Accordingly, Plaintiff did not substantially

comply with the notice statute.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss,

counts II, III and IV, will be granted.        A separate order will

follow.




                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                  15
